Citation Nr: 0505004	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a widow of the veteran who had recognized 
active service with the Philippine Scouts from July 1946 to 
March 1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Manila Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With the July 2004 notice to the appellant advising her that 
the case was being certified to the Board, the appellant was 
advised that she could request a hearing, and was provided a 
form for doing so.  On that form, received within 2 weeks 
after the notice was issued, the appellant requested a 
hearing with the Manila Regional Office Decision Review 
Officer.  There has been no RO response to that request.  
Inasmuch as Decision Review Officer hearings are scheduled by 
the RO, the case must be remanded for this purpose.  

Accordingly, this case is REMANDED for the following actions:

The RO should schedule the appellant for 
a Decision Review Officer hearing at the 
Manila RO.

Thereafter, the case should be processed in accordance with 
established procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


